Title: From George Washington to Peter Scull, 20 March 1779
From: Washington, George
To: Scull, Peter


Sir
Head Quarters Middle Brook 20th March 1779
I have your favs. of the 15th and 18th instants, with the latter, the Commissions for the Jersey Brigade and 1st and 2d North Carolina Regiments came safe.
Capt. Ogdens Commission in the 1st Jersey Regt bears date 2d Feby 1779.
There was a mistake in the Rank of the Capt. Lieut. and three oldest Lieutenants of the 1st Carolina Regt—It stands truely as follows.


Robt Varner
Capt. Lieut.
8th March 1777


James King.
Lieut: No. 1.
   3d April 1777


Robt Nicholson
  do  2.
   19 April 1777


J. G. Scull
  do 3.
   26 April 1777


I have altered the Commissions accordingly, and you will be pleased to make the same alterations in your list of the Army.
By this Conveyance I transmit the Arrangement of the Virginia line compleated. Those Officers who are prisoners are distinguished from the others, and I do not think there is any occasion of transmitting their Commissions at present, as there may possibly be a change in their rank before they are liberated. Those of the Officers in service will be very acceptable as soon as possible. I am &.
